Citation Nr: 1326529	
Decision Date: 08/20/13    Archive Date: 08/26/13

DOCKET NO.  06-26 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an anxiety disorder and a depressive disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from December 1960 to December 1963.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Following a February 2009 decision by the Board, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's denial.  The Board subsequently remanded the case, most recently in August 2012, for further notification, evidentiary development, and adjudication.  (The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in December 2008.  A transcript of the hearing has been associated with the Veteran's claims file.)

The Board notes that claims of service connection for posttraumatic stress disorder (PTSD) and alcohol abuse have been separately adjudicated and were denied by the RO in an October 2008 rating decision.  The Veteran did not appeal that rating decision, and it is therefore final.  See 38 U.S.C.A. § 7105.  Consequently, the Board will not consider these psychiatric conditions in adjudicating the Veteran's current claim, which includes anxiety disorder and depressive disorder.


REMAND

The Board again finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for entitlement to service connection for an anxiety disorder and a depressive disorder.  The Court has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

If a psychosis becomes manifest to a degree of 10 percent or more during the one-year period following a Veteran's separation from active service, the condition may be presumed to have been incurred in service, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).

Regarding the Veteran's claimed disorders, the Board notes that the Veteran has contended in multiple statements and at the hearing held in December 2008 that his anxiety and depression are the result of two incidents in service.  The first incident happened in August 1961 when the Veteran was at a party and ran into a fellow soldier who owed him money.  When he asked for his money back, the soldier attacked him, knocking him down and beating him in the face.  The second incident happened in 1962 when the Veteran was attacked in a dispute over a knife.  The Veteran contended that his sergeant had damaged another soldier's knife and then blamed it on the Veteran.  The other soldier rushed at the Veteran with the knife until the sergeant intervened.  The Veteran has stated that these incidents have bothered him ever since.  Finally, the Board notes that the Veteran submitted a statement directly to the Board in July 2012 in which he stated that he believes he has anxiety and depression from sexual trauma that he claims occurred at Fort Knox, Kentucky, around September 1963.  He contended in that statement that he got drunk and passed out in his barracks.  He woke up with blood in his underwear.  He reported that he went to the Ireland Army Hospital and they told him he needed to have surgery but he refused due to pain. 

In connection with his claim, the Veteran underwent VA examination in August 2011, with an additional telephone examination and addendum opinion obtained in March 2013 pursuant to the Board's August 2012 remand.  At the August 2011 examination, the Veteran's service treatment records were not available for review but have since been associated with the claims file.  At that examination, the Veteran reported a pre-service history of physical abuse from his father and gave a history of panic attacks since before joining the military.  In going over his past medical history, the Veteran reported that he had been treated for anxiety disorder for a long time.  As for his military service, the Veteran reported that he drank alcohol every day while he was in military service.  Despite this, he denied any disciplinary infractions, adjustment problems, or legal problems due to alcohol use or abuse.  He reported that on one occasion he was beaten up at a party, broke his nose, and had to go to the hospital.  He also reported another time when he was attacked with a knife by another soldier.  He further reported that, during service, he was scheduled for hemorrhoid surgery but refused it.  The examiner diagnosed the Veteran with generalized anxiety disorder and alcohol abuse in remission.  In rendering an opinion as to whether the Veteran's current diagnosed generalized anxiety disorder was related to military service, the examiner opined that it was less likely than not that the Veteran's anxiety disorder was related to his military service.  In so opining, the examiner noted that the Veteran had experienced symptoms of anxiety from an early age and started to drink alcohol in his teenage years, with a conviction for DUI before he joined the service.  The examiner stated that the Veteran was "probably ... drinking to treat anxiety symptoms which is very common."  The examiner also noted that the Veteran re-experienced anxiety symptoms when he decided to stop drinking.  The examiner also stated that the Veteran had experienced intermittent symptoms of depression, which she noted "is very common when a person suffers from anxiety."
 
In its August 2012 remand, the Board found the examiner's rationale to be insufficient, as the facts relied upon were inconsistent with the facts set forth in her report.  In addition, the examiner appeared to rely solely on the Veteran's reported history without pointing to any evidence in the record to support her conclusion that the Veteran had an anxiety disorder prior to entering into service.  Although the examination report notes the Veteran related these incidents to the examiner, there is nothing in the opinion that indicates she considered the Veteran's statements regarding these incidents and his claim that his psychological problems are related thereto.  Further, the August 2011 VA examiner did not have the opportunity to review the Veteran's service treatment records before arriving at her opinion.  Thus, in its August 2012 remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain an addendum opinion from the August 2011 VA examiner.  

The examiner was provided the Veteran's claims file and conducted a telephone interview with the Veteran and issued an addendum opinion in March 2013.  In that opinion, the examiner noted that she had reviewed the Veteran's claims file, including his service treatment records.  However, in her addendum opinion, she focused solely on the Veteran's claim of having been sexually assaulted in service.  She failed to reconcile her earlier opinion with the facts as contained in the record; nor did she offer an opinion as to the Veteran's contentions that the incidents he identified from service led to his current psychiatric disorder.

Once VA undertakes to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Because the VA examiner has not provided a reasoned, fact-based medical nexus opinion with an explanation concerning a possible relationship between the Veteran's current acquired psychiatric disorder and service, the VA medical opinions obtained to date are inadequate.  See 38 C.F.R. § 4.2 (2012) (providing that where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, remand is again required.

Although the August 2011 VA examiner appears to have conducted adequate evaluation of the Veteran's psychiatric condition at the time, the Board notes that she has failed to provide an adequately reasoned opinion as to whether the Veteran's currently diagnosed psychiatric disorder is directly related to service, including to the multiple in-service incidents he has identified.  This is so despite repeated, and very specific, instructions to the AOJ in both the May 2011 and August 2012 remands regarding the questions to be answered by the VA examiner.  Consequently, the Board finds that remand is necessary to afford the Veteran a new VA examination with a different VA examiner, who must review the Veteran's claims file, including his service treatment records and his contentions, and provide a thorough, well-reasoned opinion as to whether any diagnosed psychiatric disorder other than PTSD or alcohol abuse is etiologically linked to his time in service, to include to the claimed in-service incidents.  

In light of the above considerations, the Board concludes that yet another medical examination and opinion are needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for an anxiety disorder and depressive disorder.  38 U.S.C.A. § 5103A (West 2012).  Specifically, the AOJ must arrange for the Veteran to undergo VA examination by a qualified professional, who must review the Veteran's claims file and his assertions and offer a clear diagnosis of his current psychiatric disability and a well-reasoned etiological opinion as to whether any anxiety disorder or depressive disorder is directly linked to his time on active duty.  The Veteran's contentions regarding the in-service assault, the incident in which he was threatened with a knife, and his alleged in-service sexual assault must be discussed in the context of any negative opinion.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be scheduled for a VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2012).

The VA examination is necessary to determine the diagnosis and etiology of any current acquired psychiatric disorder other than PTSD or alcohol abuse that is shown to be present.  The VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's currently diagnosed anxiety disorder, depressive disorder, or any other acquired psychiatric disorder other than PTSD or alcohol abuse is directly traceable to his period of military service.  The Veteran's contentions regarding the in-service assault, the incident in which he was threatened with a knife, and his alleged in-service sexual assault must be discussed in the context of any negative opinion.

The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand.  A well-reasoned opinion must be provided with a detailed explanation for all conclusions reached by the reviewer.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion(s), and a complete rationale must be given for all opinions and conclusions expressed.  The medical reasons for accepting or rejecting any of the Veteran's theories of entitlement should be set forth in detail.  

2.  The adjudicator must ensure that the examination report complies with this remand and the questions presented in the examination request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

